                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

ANITA BUMPASS                                                                       PLAINTIFF

v.                               Case No. 5:16-cv-00106 KGB

VERIZON WIRELESS                                                                  DEFENDANT

                                          JUDGMENT

       Pursuant to the Opinion and Order entered in this matter, the Court grants defendant

Verizon Wireless’ motion for summary judgment as to plaintiff Anita Bumpass’ federal claims,

dismissing with prejudice those claims, and declines to exercise supplemental jurisdiction over her

state law claims, dismissing without prejudice those claims. The relief sought is denied.

       So adjudged this 27th day of September, 2019.

                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
